Citation Nr: 0708367	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to July 
1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the case was subsequently 
transferred to the RO in Montgomery, Alabama


REMAND

The veteran contends that his current low back disability is 
etiologically related to his active military service.  He 
claims that he injured his back in service when he lifted a 
50 gallon can.  He states that he received treatment for his 
injury and was put on light duty for a few days after the 
injury in November 1960.  The veteran's service medical 
records are unavailable because they were apparently 
destroyed at a fire at the National Personnel Records Center 
(NPRC), in St. Louis, Missouri, in July 1973.  Morning 
reports do reflect that the veteran underwent a change in 
duty status in November 1960.  The Board has found the 
veteran's statements to be credible and has no reason to 
doubt that he injured his back in service and was placed on 
light duty as contended.

The veteran has been currently diagnosed with severe 
degenerative joint disease and disk disease of the 
lumbosacral spine with bilateral radiculopathy and chronic 
pain.  However, there is no medical opinion as to any nexus 
between his current disability and his reported in-service 
injury.  Therefore, the Board has determined that the veteran 
should be afforded a VA examination to determine the etiology 
of his currently diagnosed low back disability.   

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran any additional notice required.  

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice that 
he should submit any pertinent evidence 
in his possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his present low 
back disability.  The claims folder or a 
copy of all pertinent evidence in the 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
each currently present low back disorder 
as to whether there is a 50 percent or 
better probability that such disorder is 
related to the veteran's military 
service.  The examiner should assume for 
the purpose of determining the etiology 
of the veteran's low back disability that 
the veteran's back was injured in service 
in the way the veteran reported and that 
his injury required treatment and being 
on light duty for a few days.  The 
examiner should also provide the 
rationale for all opinions expressed.   

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of all pertinent evidence and in 
light of all applicable legal criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the requisite 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

